In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 21-1308V
                                        UNPUBLISHED


    JONATHAN JAROG,                                         Chief Special Master Corcoran

                        Petitioner,                         Filed: February 18, 2022
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Table Injury; Influenza (Flu) Vaccine;
                                                            Guillain-Barre Syndrome (GBS)
                       Respondent.


Kristina Green, Kralovec, Jambois & Schwartz, Chicago, IL, for Petitioner.

Julia Collison, U.S. Department of Justice, Washington, DC, for Respondent.

                                   RULING ON ENTITLEMENT 1

       On May 3, 2021, Jonathan Jarog filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that he sustained a Table injury of Guillain-Barré
Syndrome (GBS) resulting from the administration of an influenza (“flu”) vaccine on
November 25, 2019. Petition at 1. The case was assigned to the Special Processing Unit
of the Office of Special Masters.

       On February 17, 2022, Respondent filed his Rule 4(c) report in which he concedes
that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at
1. Specifically, it is Respondent’s position that Petitioner has satisfied the criteria set forth
in the Vaccine Injury Table and Qualifications and Aids to Interpretation, which afford a

1
  Because this unpublished Ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the Ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
petitioner a presumption of causation if the onset of GBS occurs between three and forty-
two days after a seasonal flu vaccination and there is no other apparent alternative cause.
Id. at 4-5.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

      IT IS SO ORDERED.

                                                        s/Brian H. Corcoran
                                                        Brian H. Corcoran
                                                        Chief Special Master




                                            2